973 A.2d 381 (2009)
199 N.J. 511
In the Matter of Andrew J. BREKUS, an Attorney at Law.
Supreme Court of New Jersey.
July 2, 2009.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 08-184, concluding that as a matter of reciprocal discipline pursuant to Rule 1:20-14, ANDREW J. BREKUS of NETOWN SQUARE, PENNSYLVANIA, who was admitted to the bar of this State in 1986, should be suspended from the practice of law for a period of one year based on discipline imposed in the Commonwealth of Pennsylvania that in New Jersey constitutes violations of RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to keep a client reasonably informed about the status of the matter or to comply with reasonable requests for information), RPC 1.4(c) (failure to explain a matter to the extent reasonably necessary to permit the client to make informed decisions about the representation), RPC 1.5(b) (failure to provide client with a writing setting forth the basis or rate of the fee), RPC 1.15(a) (failure to safeguard client's property), RPC 1.16(a)(1) (failure to withdraw if the representation will result in violation of the Rules of Professional Conduct or other law), RPC 1.16(d) (failure to protect a client's interests upon termination of the representation), RPC 5.5(a) (unauthorized practice of law), RPC 7.1(a)(1) (making false or misleading communications about the lawyer's services), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and RPC 8.4(d) (conduct prejudicial to the administration of justice);
And respondent having been ordered to show cause why he should not be disbarred or otherwise disciplined or why the Court should not take such other action as it deems appropriate;
And good cause appearing;
It is ORDERED that ANDREW J. BREKUS is suspended from the practice of law for a period of one year and until the further Order of the Court, effective September 1, 2008; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.